
	

114 HR 2375 IH: Student Support Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2375
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Ms. Lee (for herself, Mr. Rangel, Mr. Cárdenas, Mr. Lipinski, Ms. Clarke of New York, Mr. Neal, Ms. Norton, Mr. Cohen, Mr. O’Rourke, Mr. McGovern, Mr. Ellison, Mr. Takano, Mr. Higgins, Mr. Hastings, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to direct the Secretary of Education to
			 make grants to States for assistance in hiring additional school-based
			 mental health and student service providers.
	
	
 1.Short titleThis Act may be cited as the Student Support Act. 2.School-based mental health and student service providers (a)In GeneralSubpart 14 of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7269 et seq.) is amended—
 (1)by inserting after the subpart heading the following:  ASYSTEMS INTEGRATION; PROMOTION OF SCHOOL READINESS; and
 (2)by adding at the end the following:  BSCHOOL-BASED MENTAL HEALTH AND STUDENT SERVICE PROVIDERS 5545.FindingsThe Congress finds the following:
 (1)The Surgeon General of the Public Health Service has found that although 1 in 10 children and adolescents suffer from mental illness severe enough to cause some level of impairment, in any given year fewer than 1 in 3 of these children receives needed treatment. The short- and long-term consequences of untreated childhood mental disorders are costly, in both human and fiscal terms.
 (2)School counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers are needed to help these children and to provide a variety of crucial support services.
 (3)Across the United States, there are insufficient resources for school-based counseling professionals, and often students do not get the help they need. The current national average ratio of students to school counselors in elementary and secondary schools is 471 to 1.
 (4)United States schools need more mental health professionals, and they need the flexibility to hire the professionals that will best serve their students.
 (5)According to the leading counseling, guidance, and mental health organizations, including the American School Counselor Association, the National Association of Social Psychologists, the National Association of Social Workers, and the School Social Work Association of America, the maximum recommended ratio of—
 (A)students to school counselors is 250 to 1; (B)students to school psychologists is 1,000 to 1; and
 (C)students to school social workers is 250 to 1. (6)In some States, 1 school counselor typically serves over 1,000 students. Ratios for school psychologists and school social workers are also extremely high. In some schools, there are no school-based mental health and student service providers available to assist students in times of crisis, or at any other time.
 (7)The number of students is expected to grow significantly over the next few years. During this time, many school-based mental health professionals who currently serve the Nation’s youth will retire.
 (8)Model programs using school-based mental health and student service providers have reduced school suspensions, reduced referrals to the principal’s office, reduced the use of weapons, force, and threats, and increased students’ feelings of safety.
 5546.PurposesThe purposes of this chapter are to assist States and local educational agencies in hiring additional school-based mental health providers, including additional school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers to achieve each of the following:
 (1)To reduce the ratios of school-based mental health and student service providers to students in elementary and secondary schools in the United States to the following minimum ratios recommended by the leading counseling, guidance, and mental health organizations, including the American School Counselor Association, the National Association of Social Psychologists, the National Association of Social Workers, and the School Social Work Association of America:
 (A)One school counselor for every 250 students. (B)One school psychologist for every 1,000 students.
 (C)One school social worker for every 250 students. (2)To provide school-based mental health and student services.
 (3)To remove emotional, behavioral, and psychosocial barriers to learning so as to enhance students' classroom preparedness and ability to learn.
 (4)To support school staff and teachers in improving classroom management, conducting behavioral interventions to improve school discipline, and developing the awareness and skills to identify early warning signs of violence and the need for mental health services.
 (5)To support parental involvement in improving the school behavior and academic success of their children.
 5547.DefinitionsIn this chapter, the following definitions apply: (1)ChildThe term child means an individual who is not less than 5 years old and not more than 17 years old.
 (2)Child and adolescent psychiatristThe term child and adolescent psychiatrist has the meaning given such term in section 5421(e). (3)Child in povertyThe term child in poverty means a child from a family with an income below the poverty line.
 (4)Mental health and student service providerThe term mental health and student service provider means a qualified individual who provides mental health and student services, including any individual who is a qualified school counselor, a qualified school psychologist or any other qualified psychologist, a child or adolescent psychiatrist, or a qualified school social worker.
 (5)Mental health and student servicesThe term mental health and student services includes direct, individual, and group services provided to students, parents, and school personnel by mental health and student service providers, and the coordination of prevention strategies in schools or community-based programs.
 (6)Other qualified psychologistThe term other qualified psychologist has the meaning given such term in section 5421(e). (7)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.
 (8)School counselorThe term school counselor means an individual who has documented competence in counseling children and adolescents in a school setting and who—
 (A)possesses State licensure or certification granted by an independent professional regulatory authority;
 (B)possesses national certification in school counseling or a specialty of counseling granted by an independent professional organization; or
 (C)holds a minimum of a master’s degree in school counseling from a program accredited by the Council for Accreditation of Counseling and Related Educational Programs or the equivalent.
 (9)School psychologistThe term school psychologist means an individual who— (A)possesses a minimum of 60 graduate semester hours in school psychology from an institution of higher education and has completed 1,200 clock hours in a supervised school psychology internship, of which 600 hours shall be in a school setting;
 (B)possesses State licensure or certification in school psychology in the State in which the individual works; or
 (C)possesses national certification by the National School Psychology Certification Board. (10)School social workerThe term school social worker means an individual who—
 (A)holds a master’s degree in social work from a program accredited by the Council on Social Work Education;
 (B)is licensed or certified by the State in which services are provided; or (C)possesses a national credential or national certification as a school social work specialist granted by an independent professional organization.
 (11)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 5548.School-based mental health and student service provider grant program (a)In GeneralIn accordance with this chapter, the Secretary shall make grants to eligible States to assist local educational agencies in those States in hiring additional school-based mental health and student service providers.
 (b)Allocation of FundsFrom the total amount appropriated for a fiscal year to carry out this chapter, the Secretary shall—
 (1)make available 1 percent of such amount to the Secretary of the Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for activities that carry out the purposes of this chapter; and
 (2)make available in the form of grants to each eligible State an amount equal to the sum of— (A)an amount that bears the same relationship to 50 percent of such total amount as the number of children in poverty who reside in the State bears to the number of such children in all States; and
 (B)an amount that bears the same relationship to 50 percent of such total amount as the number of children enrolled in public and private nonprofit elementary schools and secondary schools in the State bears to the number of children enrolled in all such schools in all States.
 (c)Minimum GrantNotwithstanding subsection (b), no grant under this section shall be for an amount less than $1,000,000.
 (d)ReallocationThe Secretary shall reallocate to States that have received approval under subsection (e)(2) any funds allocated under subsection (b) to a State that fails to submit an application that is approved by the Secretary.
								(e)Application by State
 (1)In generalTo be eligible to receive a grant under this chapter, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ApprovalThe Secretary may not approve an application under this subsection unless the State submitting the application—
 (A)presents a plan, which the Secretary considers to be reasonable, under which the State will make grants, in accordance with the purposes of this chapter, to local educational agencies to fund the hiring of additional school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers; and
 (B)provides an assurance that the State will provide the matching amount required under subsection (g).
										(f)Use of Funds by State
 (1)In generalIn accordance with this subsection, the total of the amounts made available to a State under this section and the amounts of the non-Federal match required under subsection (g) may only be used by a State to make grants to local educational agencies to assist such agencies in hiring additional school-based mental health and student service providers.
 (2)Administrative costsIn each fiscal year, a State may use not more than 5 percent of the assistance made available to it under this chapter for the administrative costs of the State in carrying out the State’s responsibilities under this chapter.
 (3)Allocation of fundsIn making grants in accordance with this subsection, the State shall allocate from the total described in paragraph (1) to each local educational agency an amount equal to the sum of—
 (A)an amount that bears the same relationship to 50 percent of such total as the number of children in poverty who reside in the school district served by the local educational agency bears to the number of such children who reside in all the school districts in the State; and
 (B)an amount that bears the same relationship to 50 percent of such total as the number of children enrolled in public and private nonprofit elementary schools and secondary schools in the school district served by the local educational agency bears to the number of children enrolled in all such schools in the State.
 (4)Minimum grantNotwithstanding paragraph (3), no grant made by a State in accordance with this subsection shall be for an amount less than $50,000.
 (5)Source of dataFor purposes of paragraph (3), the State shall use data from the most recent fiscal year for which satisfactory data are available, except that the State may adjust such data, or use alternative child poverty data, if the State demonstrates to the Secretary’s satisfaction that such adjusted or alternative data more accurately reflect the relative incidence of children who are living in poverty and who reside in the school districts in the State.
 (6)Application by local educational agenciesA State may require that, in order to be eligible for a grant made by the State in accordance with this subsection, a local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require.
									(g)Matching Funds
 (1)In generalAs a condition of receiving a grant under this section, the Secretary shall require that a State provide from non-Federal sources an amount equal to the amount of the grant.
 (2)Local contributionIn making grants to local educational agencies in accordance with this subsection, a State may require that a local educational agency match a portion of the amount of the grant made to the agency.
 (3)FormThe non-Federal share required by this subsection may be provided in cash or in kind, fairly evaluated, and may include facilities, equipment, or services.
 (h)Funds To Be SupplementaryAssistance made available under this chapter shall be used to supplement, and may not supplant, Federal, State, or local funds used for employing school-based mental health and student service providers.
								(i)Data Collection and Report
 (1)In generalFor each fiscal year for which it receives assistance under this chapter, a State shall collect data describing how the assistance is used.
 (2)ReportNot later than 1 year after assistance is made available to a State under this chapter, the State shall transmit to the Secretary a report on the data described in paragraph (1), including information with respect to each local educational agency to which the State made a grant with assistance made available under this chapter—
 (A)the number of school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers employed by local educational agency; and
 (B)the ratio of students to school counselors, the ratio of students to school psychologists or other qualified psychologists, the ratio of students to child and adolescent psychiatrists, and the ratio of students to school social workers.
 (3)Source of fundsA State may use a portion of the assistance permitted to be used for administrative costs to carry out its responsibilities under this subsection.
 (4)PublicationThe Secretary shall make data received under this subsection publicly available on an annual basis. 5549.Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $100,000,000 for each of fiscal years 2016 through 2024..
 (b)Clerical AmendmentsThe table of contents for the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by amending the items relating to subpart 14 of title V to read as follows:
				
					
						Subpart 14—Grants To Improve the Mental Health of Children
						CHAPTER A—SYSTEMS INTEGRATION; PROMOTION OF SCHOOL READINESS
						Sec. 5541. Grants for the integration of schools and mental health systems.
						Sec. 5542. Promotion of school readiness through early childhood emotional and social development.
						CHAPTER B—SCHOOL-BASED MENTAL HEALTH AND STUDENT SERVICE PROVIDERS
						Sec. 5545. Findings.
						Sec. 5546. Purposes.
						Sec. 5547. Definitions.
						Sec. 5548. School-based mental health and student service provider grant program.
						Sec. 5549. Authorization of appropriations..
			
